

116 HR 6297 IH: Informed Resident Notification Act of 2020
U.S. House of Representatives
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6297IN THE HOUSE OF REPRESENTATIVESMarch 19, 2020Mr. Budd introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require public housing agencies to inform residents of a public housing project when a resident of such project tests positive for the Coronavirus Disease 2019 (COVID-19), and for other purposes.1.Short titleThis Act may be cited as the Informed Resident Notification Act of 2020.2.Disclosure of COVID-19 cases in public housing(a)RequirementNotwithstanding any other provision of law, the Secretary of Housing and Urban Development shall establish such guidelines and requirements as may be necessary to require, and to establish a procedure for, each public housing agency that operates or administers public housing (as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b))) to promptly inform residents of a public housing project, upon acquisition of reliable information that any resident of the project has been determined by a qualified health agency to have tested positive for the coronavirus or the Coronavirus Disease 2019 (COVID-19), that a resident of the project has so tested positive.(b)Means of notificationThe guidelines and requirements required under subsection (a) shall specify the manner by which residents of a public housing project are provided information required under such subsection.(c)Removal of personally identifiable informationIn making the information required under subsection (a) available to the public, the Secretary shall ensure that appropriate administrative and physical safeguards are in place to remove all personally identifiable information. (d)Issuance; effective dateThe Secretary of Housing and Urban Development shall issue the guidelines and requirements required under subsection (a) not later than the expiration of the 30-day period beginning on the date of the enactment of this Act, which guidelines and requirements shall take effect upon issuance.